Citation Nr: 1743486	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-00 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hypertension as secondary to the service connected disability of type 2 diabetes mellitus.

2. Entitlement to service connection for erectile dysfunction as secondary to the service connected disability of type 2 diabetes mellitus.

3.  Entitlement to a disability rating higher than 10 percent for peripheral neuropathy of the right lower extremity.  

4.  Entitlement to a disability rating higher than 10 percent for peripheral neuropathy of the left lower extremity.

5.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.  

6.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

7.  Entitlement to a total disability rating based on individual unemployability.  



REPRESENTATION

Appellant represented by:	Charles Romo, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied service connection for hypertension and erectile dysfunction as secondary to service connected diabetes mellitus.

The Veteran filed a notice of disagreement in April 2011, was issued a statement of the case in November 2013, and in December 2013 perfected his appeal to the Board.

In May 2017, the Veteran testified at a Travel Board hearing conducted at the St. Petersburg RO before the undersigned.  A copy of the transcript is of record.

The Board recognizes that in May 2002 the Veteran filed a claim for service connection for diabetes mellitus, bilateral foot condition, and erectile dysfunction due to exposure to an herbicide agent.  The Veteran subsequently clarified the claim, withdrawing the claim for erectile dysfunction and included a claim for a bilateral eye condition.  The current claim for erectile dysfunction as secondary to service connected diabetes mellitus is a new claim adjudicated by the AOJ and now properly before the Board on appeal.

The issues of entitlement to service connection for erectile dysfunction, peripheral neuropathy of each upper extremity, higher ratings for peripheral neuropathy of each lower extremity, and TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hypertension was caused by his service connected diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service connected diabetes mellitus caused his hypertension.  To support his claim the Veteran submitted online literature from the American Diabetes Association which noted diabetes increases the risk for many serious health problems, including hypertension.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §1110; 38 C.F.R. § 3.303 (a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (a) (2016).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995). 

October 2009 private treatment records provide evidence of the Veteran's initial diagnosis for hypertension following an incident where the Veteran stated he got dizzy while driving, almost passed out, and his blood pressure and pulse were elevated.  The following day the Veteran stated he checked his blood pressure which was elevated, and went to a local emergency room for tests. 

During an April 2010 VA examination, the Veteran presented a history of hypertension treatment with increases in blood pressure readings prior to his diagnosis for hypertension in 2009.  He stated he was taking daily medication for his blood pressure and indicated that he has been receiving treatment for diabetes mellitus for at least six or seven years.  He also reported having erectile dysfunction which was an existing problem at the time of his diagnosis for diabetes.  The examiner noted the history of questionable blood pressure readings prior to 2009, but stated treatment for hypertension was only recently initiated.  The examiner also stated that the Veteran has received ongoing treatment for diabetes for the last six or seven years, and opined that hypertension is a known potential complication of diabetes mellitus.  The examiner concluded that the Veteran's hypertension is at least as likely as not related to or caused by the Veteran's pre-existing diabetes.  The examiner concluded that as the Veteran stated his erectile dysfunction preceded the diagnosis for diabetes, it was not related to his service connected diabetes.

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to secondary service connection for hypertension.  In this regard, the Board finds the April 2010 VA examination provides the most probative evidence of record as to the causation question with regard to secondary service connection.  Hence, service connection for hypertension must be granted.  


ORDER

Service connection for hypertension as secondary to service-connected diabetes mellitus, type II, is granted.


REMAND
      
The Veteran contends that his erectile dysfunction warrants service connection as secondary to diabetes mellitus.  

The April 2010 examination report includes an opinion that the Veteran's diabetes did not cause his erectile dysfunction.  However, the examiner did not provide an opinion as to whether his erectile dysfunction has been chronically worsened due to his diabetes mellitus.  Hence, another opinion is required.  

As to the neuropathy and TDIU issues, in a March 2016 rating decision, the RO denied a ratings increase for peripheral neuropathy of the right and left lower extremities, service connection for peripheral neuropathy of the right and left upper extremities, and a total disability rating due to individual unemployability (TDIU).  The Veteran issued a timely notice of disagreement specifically with the disposition of each of these issues.  A statement of the case has not been issued as it relates to these issues.  The Board is required to remand the case for issuance of the statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to, and obtain an addendum opinion from the same examiner who provided the April 2010 VA examination report, or if that examiner is unavailable, to an equally qualified examiner, as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's erectile dysfunction has been chronically worsened beyond its natural progression by his service-connected diabetes mellitus.

If the examiner cannot provide the above opinion, the examiner is advised that he should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.)  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

2.  Issue a statement of the case pertaining to the issues involving increased ratings for peripheral neuropathy of the right and left lower extremities, service connection for peripheral neuropathy of the right and left upper extremities, and TDIU.  The issues should be certified to the Board only if a timely substantive appeal is received.

3.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue of entitlement to service connection for erectile dysfunction.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


